AILSHIE, C. J.,
Dissenting. — I am unable to understand the reasoning of the majority in holding that there was no error in the giving of instruction No. 22 in the condition in which we find it. The majority hold, and I think correctly, that under the statute of this state, the jury in a criminal case may take to the jury-room with them the written instructions given by the court. If that is the law, and I agree that it is, why should this court presume that the jury did not have the written instructions. The record fails to show whether they did or did not have them, and indeed a record would not show one way or the other, unless something special or out of the usual had occurred to cause the reporter to make a record of such action. In other words, the reporter would have no occasion to enter in his notes that the jury either did or did not take the instructions to the jury-room. This court has uniformly held, where the statute authorizes or directs the doing of a thing in the trial of a case in the lower court, that in the absence of a showing to the contrary, the presumption will be indulged, in this court that the law was complied with and the thing was done. Under that rule, there ought to be no question in this court but that the instructions in the case at bar were taken to the jury-room by the jury. The typewritten part of the instruction No. 22 was in no way objectionable. It reads as follows:
“INSTRUCTION NO. 22.
“In this case in order to reach a verdict of guilty or not guilty all of your number must agree thereon, and if you so *409agree the verdict must be signed by the foreman selected by you.
“Guilty — JOHN M. FLYNN,
“Judge.”
At the end of this sentence the word “Guilty” is written in the handwriting of the trial judge and immediately under the word “Guilty” he has his name signed as follows, “John M. Flynn, Judge.” No question arises here as to what the trial court intended. That is immaterial. I should venture the guess myself, if guessing on the subject, that the trial judge made a mistake and intended to write the word “Given,” but we are not here dealing with the secret intentions of anyone. We are dealing with what actually occurred. There attached to this instruction was the unmistakable word “Guilty,” and that word immediately following this peculiar instruction and over the signature of the judge, would certainly be significant to a jury. They would at once say that this indicated, whether placed there by mistake or not, that the judge had in his mind that the defendant was guilty, and that they should return their verdict accordingly. The fact that this was not called to the attention of the trial court could make no difference, for the reason it is one of those things that would not likely have come to the knowledge of the defendant or his counsel until he came to make up a record on appeal. This word was evidently not read ‘to the jury when the instruction was read, but it was written on the instruction when the court signed his name to the instruction, and so there was no way that the defendant had of knowing of this until after he examined the written instructions on file with the clerk.
I do not think a court can escape the duty of reversing a case under such conditions by saying that the evidence was sufficient to convict the defendant anyway. That was a matter for the jury, and I think this case ought to be submitted to a jury free from the error here complained of. This court cannot get away from the legal presumption which arises from *410the record that this instruction was submitted to the jury and was examined and considered by them in the condition in which it comes here.
(February 14, 1914.)